UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
AHMED ZAID SALEM ZUHAIR,      )
                              )
                              )
               Petitioner,    )
                              )
                              )         Civ. No. 08-0864 (EGS)
          v.                  )
                              )
GEORGE W. BUSH, et al.,       )
                              )
               Respondents.   )
_____________________________ )


                                ORDER

     Pursuant to the brief status hearing held in open court on

March 12, 2009, it is hereby

     ORDERED that by no later than noon on Monday, March 16,

2009, the government shall inform the Court why Petitioner has

been moved to Camp VI and what, if any, efforts have been made

and consideration given to moving Petitioner to Camp IV, pursuant

to the information provided by Dr. Keram during the status

hearing on February 20, 2009; it is further

     ORDERED that by no later than March 27, 2009, the

appropriate attorney(s) at the Department of Justice assigned to

this habeas case shall certify to the Court that s/he has

personally reviewed all of the evidence in this case and has

turned over all the exculpatory evidence to Petitioner’s counsel.

It is not sufficient for the Department of Justice to rely on
other attorneys, including but not limited to Department of

Defense attorneys, for the initial review of the evidence in this

case for purposes of complying with this Court’s Orders to

produce exculpatory evidence.         It is further

     ORDERED that Petitioner’s response, if any, to the

government’s brief regarding the government’s proposed definition

of “enemy combatant” is due by no later than noon on March 27,

2009.       It is further

     ORDERED that the government’s response to Petitioner’s

discovery requests are due by no later than noon on March 27,

2009.       Any reply is due by no later than noon on April 3, 2009.

The government is hereby on notice that it shall produce

discovery in response to any reasonable discovery request and

shall raise only specific and well-founded objections to specific

discovery requests.         Moreover, the government must produce

documents and/or information in response to Petitioner’s requests

in this case if the government is producing the same types or

categories of documents and/or information pursuant to court

order in any other Guantanamo habeas case.1           It is further




        1
     By way of an example, if the government is producing all of
a petitioner’s statements pursuant to an order by this Court or
any other Judge on this Court, then the government must also
produce all of Petitioner Zuhair’s statements to his counsel,
assuming Petitioner’s counsel made a request for all of
Petitioner’s statements.

                                       2
     ORDERED that based on the discussion during the March 12,

2009 status hearing, Petitioner’s proposed expert shall be given

access to the classified materials in this case by no later than

March 27, 2009, assuming that the expert named by Petitioner has

the appropriate security clearance(s).    If the government intends

to object to the expert’s access to these classified materials,

it shall notify the Court of any objections and points and

authorities by no later than noon on March 19, 2009.     It is

further

     ORDERED that the parties shall each file a status report by

no later than noon on April 14, 2009.    It is further

     ORDERED that a status hearing is scheduled for April 21,

2009 at 1:00 p.m. in Courtroom 24A.

     SO ORDERED.

SIGNED:   Emmet G. Sullivan
          United States District Judge
          March 12, 2009




                                3